

116 HR 4438 IH: Don’t Tax Higher Education Act
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4438IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Mr. Brendan F. Boyle of Pennsylvania (for himself and Mr. Byrne) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the excise tax on investment income of private
			 colleges and universities.
	
 1.Short titleThis Act may be cited as the Don’t Tax Higher Education Act. 2.Repeal of excise tax on investment income of private colleges and universities (a)In generalChapter 42 of the Internal Revenue Code of 1986 is amended by striking subchapter H (and by striking the item relating to such subchapter in the table of subchapters for such chapter).
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			